lN THE SUPREME COURT OF PENNSYLVAN|A

OFF|CE OF D|SC|PL|NARY COUNSEL, : No. 2358 Discip|inary DoCket No. 3

 

Petitioner : Nos. 2 DB 2017 and 13 DB 2017
v. : Attorney Registration No. 93330
JASON R. TAYLOR, : (Fayette County)
Respondent
ORDER
PER CUR|AM

AND NOW, this 27th day of Apri|, 2017, upon consideration of the Verified
Statement of Resignation, Jason R. Tay|or is disbarred on consent from the Bar of the
Commonwealth of Pennsylvania, see Pa.R.D.E. 215, and he shall comply With
provisions of Pa.R.D.E. 217. Respondent shall pay costs to the Discip|inary Board
pursuant to Pa.R.D.E. 208(9).